     Mary McNamara, SBN 147131
 1
     SWANSON & McNAMARA LLP
 2   300 Montgomery Street, Suite 1100
     San Francisco, California 94104
 3   Telephone: (415) 477-3800
     Facsimile: (415) 477-9010
 4
 5   Attorney for OCTAVIO REYES

 6
 7
 8
 9
10                                  UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13
14     UNITED STATES OF AMERICA,                        Case No. CR 14-000241 WHA (EDL)
15
                                       Plaintiff,       STIPULATION AND [PROPOSED]
16               vs.                                    ORDER TO ALLOW TRAVEL TO TAX
                                                        PREPARER
17     OCTAVIO REYES,
18
                                       Defendant.
19
20
21          Octavio Reyes, by and through his undersigned counsel, and the United States hereby
22   stipulate and agree as follows:
23          1)         On January 18, 2019, Mr. Reyes was released from custody on conditions of
24   supervision that include electronic monitoring. The conditions provide that Mr. Reyes cannot
25   leave his home other than for the purposes of court, attorney visits, work, and medical
26   emergencies.
27
28
 1          2)      Mr. Reyes needs the assistance of a tax preparer to file his taxes. Mr. Reyes
 2   believes he is owed a refund and is anxious to receive the refund due to the financial difficulty
 3   his family is currently experiencing. Mr. Reyes intends to make an appointment at HR Block in
 4   order to accomplish the filing of his taxes. He would submit to Probation Officer Leal the date,
 5   time, and location of his appointment and provide Officer Leal with evidence that he attended the
 6   appointment.
 7          3)      Undersigned counsel stipulate and respectfully request that Mr. Reyes’s
 8   conditions of release be modified on a one-time bases to permit Mr. Reyes to travel at a date and
 9   time preapproved by Probation to a local HR Block for a one-time visit in order to prepare his
10   taxes. U.S. Probation Officer Aldonza Leal has no objection to this one-time modification.
11          IT IS SO STIPULATED.
12
     Dated: March 7, 2019                                        /s/                   ..
13
                                                            Mary McNamara
14                                                          SWANSON & McNAMARA LLP
                                                            Attorney for Octavio Reyes
15
                                                                 /s/                      ..
16
                                                            Meredith Osborn
17                                                          Assistant United States Attorney

18
19                                                 ORDER
20          PURSUANT TO STIPULATION, IT IS SO ORDERED. The defendant’s terms of
21   release are modified to permit him to travel at a date and time preapproved by Probation to a
22   local HR Block for the purpose of his tax preparation.
23          IT IS SO ORDERED.
24
25   Dated:March  14, 2019
           _____________________                            _________________________
                                                            Hon. Elizabeth D. Laporte
26                                                          United States Magistrate Judge
27
28

                                                       2
                        Stipulation and [Proposed] Order to Modify Conditions of Release
                                  United States v. Reyes, CR 14-0241 WHA (EDL)
